Citation Nr: 9915305	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  97-29 522A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than April 1, 1997 
for an apportionment of the veteran's compensation benefits.

(The issue of whether the veteran timely perfected an appeal 
on a claim for entitlement to an effective date earlier than 
August 22, 1991 for the grant of a total rating for post-
traumatic stress disorder (PTSD) is also before the Board and 
will be addressed in a separate decision of the Board.)


ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1970.  The appellant is the veteran's estranged wife.

By a July 1997 Special Apportionment Decision, the RO granted 
the appellant an apportionment of the veteran's compensation 
benefits, effective from April 1, 1997.  By a July 1997 
letter, the veteran and the appellant were duly informed of 
the outcome of the July 1997 RO decision.  In August 1997, 
the appellant filed a notice of disagreement indicating that 
she wanted an earlier effective date for the grant of an 
apportionment of the veteran's compensation benefits.  In 
October 1997, both the veteran and the appellant were issued 
a statement of the case dealing with the issue of an earlier 
effective date.  In October 1997, the appellant filed a 
timely substantive appeal with respect to her claim; as such, 
her claim is ripe for appellate review and will be discussed 
in the following Board of Veterans' Appeals (Board) decision. 


FINDINGS OF FACT

1.  The appellant's claim for an apportionment of the 
veteran's compensation benefits was received on September 11, 
1995.

2.  By an August 1996 Special Apportionment Decision, the RO 
denied the appellant's claim for an apportionment; by an 
August 1996 letter, the RO informed her of the denial and 
informed her that she had 60 days to appeal.

3.  In a statement received at the RO on March 3, 1997, the 
appellant expressed her disagreement with the RO's August 
1996 denial of her claim for an apportionment.

4.  By an April 1997 letter, the RO informed the appellant 
that her March 1997 statement would not be construed as a 
notice of disagreement (as such was untimely) but as an 
application to reopen her claim for an apportionment.
5.  By a July 1997 Special Apportionment Decision, the 
appellant's claim for an apportionment of the veteran's 
compensation benefits was granted, effective from April 1, 
1997. 


CONCLUSION OF LAW

Entitlement to an effective date prior to April 1, 1997 for 
an apportionment of the veteran's compensation benefits is 
not shown as a matter of law.  38 U.S.C.A. § 5110(a) (West 
1991); 38 C.F.R. § 3.400(e) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

On September 11, 1995, the RO received the appellant's claim 
for an apportionment of the veteran's compensation benefits.  
By an August 1996 Special Apportionment Decision, the RO 
denied the appellant's claim for an apportionment; by an 
August 1996 letter, the RO informed her of the denial and 
informed her that she had 60 days to appeal.

In a statement received at the RO on March 3, 1997, the 
appellant notified the RO that she disagreed with the August 
1996 decision which denied her claim for an apportionment of 
the veteran's compensation benefits.  In an April 1997 
letter, the RO informed the appellant that her March 1997 
statement would not be construed as a notice of disagreement 
because it was submitted more than 60 days after she was 
informed of the August 1996 denial.  Instead, it would be 
construed as an application to reopen the claim for 
apportionment.

By a July 1997 Special Apportionment Decision, the 
appellant's claim for an apportionment of the veteran's 
compensation benefits was granted, effective from April 1, 
1997. 

II.  Legal Analysis

The effective date for apportionment based on an original 
claim shall be in accordance with the facts found; the 
effective date of apportionment based on other than an 
original claim shall be on the first day of the month 
following the month in which the claim for an apportionment 
is received.  38 C.F.R. § 3.400(e) (1998).

The appellant's original claim for an apportionment of the 
veteran's compensation benefits was filed in September 1995.  
The RO denied this claim in August 1996, and that same month 
notified the appellant of the denial and that she had sixty 
days to appeal.  38 C.F.R. § 20.501 (1998); 38 U.S.C.A. 
§ 7105A (West 1991).  Well over 60 days later, on March 3, 
1997, the RO received a statement from her expressing her 
disagreement with the August 1996 RO decision.  As the 
appellant did not timely (i.e. within 60 days) file a notice 
of disagreement, the Board finds that the August 1996 RO 
decision was not timely appealed and became final.  Id.  
Further, the Board construes the appellant's March 1997 
statement as an application to reopen her claim for an 
apportionment.  

Since an original claim is not involved, the effective date 
is, by law, the first day of the month following the month in 
which the claim was filed.  38 C.F.R. § 3.400(e)(1) (1998); 
Costa v. West, 11 Vet. App. 102, 105 (1998).  As was noted 
above, the appellant's reopened claim for an apportionment of 
the veteran's compensation benefits was received by the RO on 
March 3, 1997.  Thus, the proper effective date is April 1, 
1997, the first day of the month following the month in which 
the claim was received.  

Although the appellant contends that she is entitled to an 
effective date in early 1995, there is no statutory authority 
for granting an apportionment prior to April 1, 1997.  Where 
the law and not the evidence is dispositive, the Board should 
deny an appeal because of the absence of legal merit or the 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  Since the appellant has failed to allege 
facts which meet the criteria set forth in the law or 
regulations, her claim must be denied.


ORDER

An effective date earlier than April 1, 1997 for an 
apportionment of the veteran's compensation benefits is 
denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals


 

